Case 3:12-cv-00334-GPC-KSC Document 398 Filed 01/04/21 PageID.8808 Page 1 of 2



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10

  11   CITIZENS DEVELOPMENT                           Case No. 12CV334 GPC(KSC)
       CORPORATION, INC., a California
  12   Corporation,                                   ORDER:
                    Plaintiff,
  13                                                  (1) GRANTING EX PARTE
             v.                                       APPLICATION TO SHORTEN
  14                                                  THE TIME FOR HEARING THE
       COUNTY OF SAN DIEGO, a                         JOINT MOTION FOR GOOD
  15   California municipal corporation, CITY         FAITH SETTLEMENT
       OF SAN MARCOS, a California                    DETERMINATION; AND
  16   municipal corporation, CITY OF
       ESCONDIDO, a California municipal              (2) SETTING BRIEFING
  17   corporation, VALLECITOS WATER                  SCHEDULE
       DISTRICT, a California municipal
  18   corporation, HOLLANDIA DAIRY,                  [ECF Nos. 393, 394]
       INC., a California corporation, and
  19   DOES 1 through 100, inclusive,
  20                  Defendants.
  21

  22

  23   \\\
  24   \\\
  25   \\\
  26   \\\
  27   \\\
  28   \\\

                                                -1-                3:12-cv-334-GPC-KSC
Case 3:12-cv-00334-GPC-KSC Document 398 Filed 01/04/21 PageID.8809 Page 2 of 2



   1          Before the Court is the ex parte application to shorten the time for hearing the
   2   Joint Motion for Good Faith Settlement Determination and Establishment of
   3   Vallecitos LSM Settlement Trust, ECF No. 393, filed by Defendant Vallecitos
   4   Water District (“Vallecitos”). ECF No. 394. Defendants County of San Diego,
   5   City of San Marcos, and City of Escondido (“Public Entities”) oppose. ECF No.
   6   395.
   7          The Court finds that good cause supports granting the ex parte application to
   8   advance the hearing date and GRANTS the application insofar as it requests
   9   advancing the hearing date to the earliest date available. The hearing shall be set
  10   for February 19, 2021 at 1:30 P.M. in Courtroom 2D.
  11          Further, the Court will set the following briefing schedule on the Joint
  12   Motion for Good Faith Settlement Determination. Any opposition to the motion
  13   shall be filed on or before January 29, 2021. Any reply shall be filed on or before
  14   February 5, 2021.
  15          IT IS SO ORDERED.
  16
       Dated: January 4, 2021
  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28

                                                -2-                  3:12-cv-334-GPC-KSC
